DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/18/2021.  Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forgacs et al. (U.S. Pub. 20190383351, which claims priority to provisional application 62/684,300, filed on Jun. 13, 2018).
Regarding claim 1, Forgacs discloses a shock and vibration absorber system 10 (also, see title of invention) for securing a structure 12 in a shipping container 14 during shipment (see discussion below), comprising: at least one elastic device 92; and at least one mounting device 20-26 connected to the at least one elastic device 92 (as seen in Fig. 4), the at least one mounting device 20-26, 30-36 comprising: at least two securing elements 72,74, where each securing element 72,74 is configured to secure an opposing portion (see the corners of the structure 12 in Fig. 1) of the structure 12; and at least two sliders (as seen in Fig. 1 below), where each slider has at least two corresponding surfaces (sliders are triangular, or wedge-shaped) which are interconnected by at least one inclined surface and at least one ground surface (as seen in Fig. 1 below), where the at least one inclined surface is facing an opposing slider 20-26, 30-36 and slidably connected to one of the at least two securing elements 72,74, where each slider 20-26, 30-36 is arranged to move in response to an applied force (as discussed in para. [0045], lines 1-9), and where the at least one ground surface is configured to slidably connect to an inner wall (shown in Fig. 1 below) of the shipping container 14.
	With regards to claim 1, the Examiner notes that the language: “for securing a structure in a shipping container during shipment,” is language drawn to intended-use and thus given no weight.  Further, it is submitted that, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction,” according to Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 2, Forgacs discloses the shock and vibration absorber system 10, where each of the at least two securing elements 72,74 is positioned between two stoppers 70 (as seen in Fig. 3) on the inclined surface (as shown in Fig. 1 below) to restrict movement of the 72,74 in response to an applied force.  The Examiner notes that the securing elements 72,74 are used to secure the stoppers 70 to the inclined surface, as seen in Fig. 1 below).
	Regarding claim 3, Forgacs discloses the shock and vibration absorber system 10, where each of the at least two securing elements 72,74 further comprises at least one bearing 64 configured to connect one of the inclined surfaces (shown in Fig. 1 below) to a corresponding securing element 72,74.  Fig. 4 shows how the securing elements 72,74 secure the bearing 64 to the inclined surface.
	Regarding claim 4, Forgacs discloses the shock and vibration absorber system 10, where each of the ground surfaces (as depicted in Fig. 1 below) further comprises at least one bearing 64, where each at least one bearing 64 is configured to connect each slider to the inner wall (as seen in Fig. 1 below).
Regarding claim 7, Forgacs discloses the shock and vibration absorber system 10, where the at least one mounting device 20-26, 30-36 comprises a first mounting device 20 connected to a top frame 40 of the container 14 and a second mounting device 30 connected to a bottom frame (as seen in Fig. 2 below) of the container 14 (also, see discussion in para. [0044], lines 3-6).
Regarding claim 8, Forgacs discloses the shock and vibration absorber system 10, where the opposing portions (see the corners of the structure 12 in Fig. 1) are opposing edges or corners of the structure 12 and where the at least two securing elements 72,74 are substantially aligned with each other along the opposing portions (as seen in Fig. 1).
10, where the elastic device 92 comprises a spring device (as seen in Fig. 4, and discussed in para. [0051]).


    PNG
    media_image1.png
    457
    584
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    510
    580
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roose (U.S. Pat. 7516597) in view of Forgacs.
	Regarding claim 11, Roose discloses a delivery system (see discussion in col. 1, lines 30-31) comprising: a container structure 40 comprising a top inner surface (see inside of top flaps, 40, as seen in Fig. 1); a device 30 comprising a top frame (top surface of the package 30) and a bottom frame (bottom surface of the package 30); and mounting devices 10,50.  Roose fails to teach at least two mounting devices, as claimed.   Forgacs teaches at least two mounting devices 20-26, where each mounting device 20-26, 30-36 comprises: at least two securing elements 72,74, where each securing element 72,74 is configured to secure an opposing portion (see the corners of the structure 12 in Fig. 1) of the device 12; and at least two sliders (as seen in Fig. 1 below), where each slider has at least two surfaces (sliders are triangular, or wedge-shaped) which are interconnected by an inclined surface (as seen in Fig. 1 below) facing an opposing slider, where the inclined surface is slidably connected to one of the at least two securing elements 72,74, where each slider is arranged to move in response to an applied force (as discussed in para. [0045], lines 1-9), and where each slider is configured to slidably connect to either the top inner surface or the bottom inner surface of the container structure 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting devices of Roose with the mounting devices of Forgacs, in order to provide a vibration isolation system that includes isolators that slide, allowing for relative displacement in a longitudinal direction, and are capable of expanding, to accommodate relative displacement in a radial direction, as taught to be desirable by Forgacs (see discussion in paras. [0006-0007]).  
Regarding claim 12, Forgacs teaches the delivery system 10, where each of the at least two securing elements 72,74 is positioned between two stoppers 70 (as seen in Fig. 3) on the 30 when vibration exceeds a predetermined threshold (as discussed in para. [0043], lines 11-15).
	Regarding claim 13, Forgacs teaches the delivery system 10, where one of the at least one mounting devices 20-26, 30-36 is connected to the top frame 40 of the device 14 and a second one of the at least two mounting devices 20-26, 30-36 is connected to a bottom frame (as seen in Fig. 2 below) of the device 14 (also, see discussion in para. [0044], lines 3-6).
	Regarding claim 14, Forgacs teaches the delivery system 10, where the opposing portions (see the corners of the structure 12 in Fig. 1) are opposing edges or corners of the structure 12 and where the at least two securing elements 72,74 are substantially aligned with each other along the opposing portions (as seen in Fig. 1).
	Regarding claim 16, Forgacs teaches the delivery system 10, where the elastic device 92 comprises a spring device (as seen in Fig. 4, and discussed in para. [0051]). 
Regarding claim 17, Forgacs teaches the delivery system 10, where each of the at least two securing elements 72,74 further comprises at least one bearing 62,64 configured to connect one of the inclined surfaces (shown in Fig. 1 below) to a corresponding securing element 72,74.  
Regarding claim 18, Forgacs teaches the delivery system 10, where each mounting device 20-26, 30-36 further comprises two bearings 62,64, where each bearing 62,64 is configured to connect each slider (as shown in Fig. 1 below, and Fig. 4).


    PNG
    media_image1.png
    457
    584
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5-6, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or teach where an elastic device is directly attached to multiple sliders, a slider and an inner wall, and where each slider comprises the structure of a spring-biased pivot element, in combination with the other elements recited, which was not found in the prior art of record.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 02/18/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 112-2nd have been fully considered and are persuasive.  Therefore, Forgacs and Roose, as disclosed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting systems that are designed to absorb vibrational forces imposed on containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        4-Mar-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632